PER CURIAM.
The government charged the defendants with numerous violations of the sorcalled Harrison Anti-Narcotic Act (Comp. St. §§ 6287g-6287q), and both were convicted upon 17 different counts, and each was sentenced to a term in the penitentiary and to pay a fine. Several assignments of error appear, but, upon the oral argument, reliance for reversal was chiefly based upon the court’s failure to direct a verdict in favor of Montgomery.
Erom our examination of the evidence, we gather that Montgomery was the owner of a drug store in the city of Chicago and that Knick was his clerk; that, while the average drug store was dispensing approximately 250 grains of morphine a year, defendants sold over 150,-000 grains; that the purchasers were usually addicts, many of whom testified that they purchased from 20 to 30 grains at a time, frequently without any prescription, and often on forged prescriptions. While the testimony does not connect Montgomery with such certainty and frequency as it does Knick, it affirmatively appears that both made sales without prescriptions. Likewise the proof showing many prescriptions were forged is overwhelming.
We conclude that the showing was ample as against both defendants to send the case to the jury, either upon the charge of the sale of morphine without a prescription, or upon the counts charging sales with prescriptions, where defendants knew they were not issued in good faith to cure or relieve addicts from any disease.
The judgment is affirmed.